
	
		I
		111th CONGRESS
		2d Session
		H. R. 6260
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Waters (for
			 herself, Mr. Sherman,
			 Ms. Moore of Wisconsin,
			 Mr. Clay, Mr. Sires, and Mr.
			 Miller of North Carolina) introduced the following bill; which was
			 referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Real Estate Settlement Procedures Act of
		  1974 to prohibit certain transfer fees and covenants in connection with the
		  sale of real property.
	
	
		1.Short titleThis Act may be cited as the
			 Homeowner Equity Protection Act of
			 2010.
		2.Prohibition on
			 transfer fees and covenants
			(a)ProhibitionThe Real Estate Settlement Procedures Act
			 of 1974 is amended by inserting after section 12 (12 U.S.C. 2610) the following
			 new section:
				
					13.Prohibition on
				transfer fees and covenants
						(a)Transfer fee
				covenants after effective dateNo person shall demand or accept a transfer
				fee pursuant to a transfer fee covenant that is recorded in any State if the
				transfer for which the transfer fee is imposed involves a federally related
				mortgage loan and such transfer occurs after the effective date under section 3
				of the Homeowner Equity Protection Act of 2010. No person shall enforce or seek
				to enforce any lien purporting to secure the payment of a transfer fee pursuant
				to a transfer fee covenant recorded in any State in connection with any
				transfer involving a federally related mortgage loan if such transfer occurs
				after such effective date.
						(b)Coordination
				with State lawNo provision of State law or regulation that
				imposes more stringent limitations on transfer fees or transfer fee covenants
				shall be construed as being inconsistent with this section.
						(c)DefinitionsFor
				purposes of this section, the following definitions shall apply:
							(1)Covered
				associationThe term
				covered association means a nonprofit, mandatory membership
				organization comprised of owners of homes, condominiums, cooperatives,
				manufactured homes, or any interest in real property, created pursuant to a
				declaration, covenant, or other applicable law.
							(2)StateThe
				term State means the States of the United States, the District
				of Columbia, the Commonwealth of Puerto Rico, and any other territory or
				possession of the United States.
							(3)TransferThe
				term transfer means, with respect to real property, the sale,
				gift, grant, conveyance, assignment, inheritance, or other transfer of an
				interest in the real property.
							(4)Transfer
				feeThe term transfer fee means a fee or charge
				imposed by a transfer fee covenant, except that such term shall not include any
				tax, assessment, fee, or charge imposed by a governmental authority pursuant to
				applicable laws, regulations, or ordinances.
							(5)Transfer fee
				covenant
								(A)In
				generalThe term
				transfer fee covenant means a provision in a document relating
				to the transfer of specified residential real property located in any State and
				designed principally for the occupancy of from one to four families, whether
				recorded or not and however denominated, that—
									(i)purports to run
				with the land or bind current owners of, or successors in title to such real
				property; and
									(ii)obligates a
				transferee or transferor of all or part of the property to pay a fee or charge
				to a third person upon transfer of an interest in all or part of the property,
				or in consideration for permitting any such transfer.
									(B)ExclusionsSuch
				term shall not include—
									(i)any provision of a
				purchase contract, option, mortgage, security agreement, real property listing
				agreement, or other agreement that obligates one party to the agreement to pay
				the other, as full or partial consideration for the agreement or for a waiver
				of rights under the agreement, an amount determined by the agreement, if such
				amount—
										(I)is payable on a
				one-time basis only upon the next transfer of an interest in the specified real
				property and, once paid, shall not bind successors in title to the
				property;
										(II)constitutes a
				loan assumption or similar fee charged by a lender holding a lien on the
				property; or
										(III)constitutes a
				fee or commission paid to a licensed real estate broker for brokerage services
				rendered in connection with the transfer of the property for which the fee or
				commission is paid;
										(ii)any provision in
				a deed, memorandum, or other document recorded for the purpose of providing
				record notice of an agreement described in clause (i);
									(iii)any provision of a document requiring
				payment of a fee, charge, assessment, dues, fine, contribution, or other amount
				payable to a covered association pursuant to a declaration or covenant or law
				applicable to such covered association, including fees or charges payable for
				estoppel letters or certificates issued by the covered association or its
				authorized agent; or
									(iv)any provision of
				a document requiring payment of a fee or charge to an organization described in
				paragraph (3) or (4) of section 501(c) of the Internal Revenue Code of 1986, to
				be used exclusively to support cultural, educational, charitable, recreational,
				environmental, conservation, or other similar activities benefitting the real
				property affected by the provision or the community of which the property is a
				part.
									(d)Remedies
							(1)PenaltiesAny person or persons who violate this
				section shall be fined not more than $10,000 or imprisoned for not more than
				one year, or both.
							(2)Joint and
				several liability; treble damagesAny person or persons who
				violate the prohibitions or limitations of this section shall be jointly and
				severally liable to the person or persons charged for the transfer fee involved
				in the violation in an amount equal to three times the amount of any such
				transfer fee involved.
							(3)Actions by
				Secretary and State officialsThe Secretary, the Attorney General
				of any State, or the insurance commissioner of any State may bring an action to
				enjoin violations of this section.
							(4)Court costs and
				attorneys feesIn any private action brought pursuant to this
				subsection, the court may award to the prevailing party the court costs of the
				action together with reasonable attorneys
				fees.
							.
			(b)Jurisdiction of
			 courtsSection 16 of the Real Estate Settlement Procedures Act of
			 1974 (12 U.S.C. 2614) is amended by striking or 9 each place
			 such term appears and inserting , 9, or 13.
			3.Effective
			 dateThe amendment made by
			 section 2 shall take effect upon the expiration of the 90-day period beginning
			 on the date of the enactment of this Act.
		
